UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
KAVIN LEE PEEPLES, : Case No. 1:19-cv-340
Petitioner, ; Judge Timothy S. Black

Magistrate Judge Karen L. Litkovitz
VS.

Warden, Southern Ohio Correctional
Facility,

Respondent.
DECISION AND ENTRY
ADOPTING THE REPORTS AND RECOMMENDATIONS
OF THE UNITED STATES MAGISTRATE JUDGE (Docs. 10, 13)

This case is before the Court pursuant to the Order of General Reference to United
States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate
Judge, on July 17, 2019, submitted a Report and Recommendation recommending that
Petitioner’s pending motion for expert psychiatric and medical evaluation at a federal
medical facility (Doc. 1-1) and motions for appointment of counsel (Docs. 1-2, 6) be
transferred to the Sixth Circuit Court of Appeals pursuant to 28 U.S.C. § 2244(b) as a
second or successive habeas corpus petition seeking relief under 28 U.S.C. § 2254. (Doc.
10). Petitioner filed a “response” to the Report and Recommendation on July 31, 2019,
explaining that he does not understand the legal process and how to proceed. (Doc. 11).
Subsequently, Petitioner filed a motion to transfer 28 U.S.C. § 2244(b) application to the

Sixth Circuit Court of Appeals. (Doc. 12). The Magistrate Judge issued a second Report

and Recommendation on November 20, 2019 recommending that Petitioner’s motion to
transfer be granted to the extent that Petitioner’s motions for evaluation (Doc. 1-1) and
for appointment of counsel (Docs. 1-2, 6) be transferred to the Sixth Circuit Court of
Appeals. (Doc. 13). Petitioner did not file objections to this second Report and
Recommendation.

As the Magistrate Judge explains in the first Report and Recommendation,
Petitioner Kavin Peeples has previously challenged in federal court his underlying 1992
murder conviction. Before the district court may consider a successive habeas petition,
the petitioner must first request and obtain authorization for such consideration from the
court of appeals. 28 U.S.C. § 2244(b). Accordingly, for the reasons stated in the
Magistrate Judge’s first Report and Recommendation (Doc. 10), Petitioner’s motion to
transfer (Doc. 12) will be granted to the extent that his pending motions for evaluation
(Doc. 1-1) and for appointment of counsel (Docs. 1-2, 6) are transferred to the Sixth
Circuit Court of Appeals pursuant to 28 U.S.C. § 2244(b) as a second or successive
habeas corpus petition seeking relief under 28 U.S.C. § 2254.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has
reviewed the comprehensive findings of the Magistrate Judge and considered de novo
all of the filings in this matter. Upon consideration of the foregoing, the Court does
determine that such Reports and Recommendations (Docs. 10, 13) should be and are
hereby ADOPTED in their entirety.

Accordingly, for the reasons stated above:

1) Petitioner’s motion to transfer (Doc. 12) is GRANTED to the extent that

Petitioner’s motions for expert evaluation (Doc. 1-1) and for appointment
of counsel (Docs. 1-2, 6) are transferred to the Sixth Circuit Court of

2
Appeals pursuant to 28 U.S.C. § 2244(b) as a second or successive habeas
corpus petition seeking relief under § 2254;

2) Petitioner’s motions for expert evaluation (Doc. 1-1) and for appointment
of counsel (Docs. 1-2, 6) are hereby TRANSFERRED to the Sixth Circuit
Court of Appeals pursuant to 28 U.S.C. § 2244(b) as a second or successive
habeas corpus petition seeking relief under § 2254.

IT ISSO ORDERED.

Date: i2)3 hq fg 4 =a Cake

Timothy S. Biask
United States District Judge
